Name: 81/364/Euratom: Council Decision of 28 April 1981 amending Decision 78/264/Euratom adopting a programme of research and development for the European Atomic Energy Community on uranium exploration and extraction (indirect action)
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-05-23

 Avis juridique important|31981D036481/364/Euratom: Council Decision of 28 April 1981 amending Decision 78/264/Euratom adopting a programme of research and development for the European Atomic Energy Community on uranium exploration and extraction (indirect action) Official Journal L 137 , 23/05/1981 P. 0044++++COUNCIL DECISION OF 28 APRIL 1981 AMENDING DECISION 78/264/EURATOM ADOPTING A PROGRAMME OF RESEARCH AND DEVELOPMENT FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY ON URANIUM EXPLORATION AND EXTRACTION ( INDIRECT ACTION ) ( 81/364/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL OF THE COMMISSION SUBMITTED AFTER CONSULTATION WITH THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS BY ITS DECISION 78/264/EURATOM ( 3 ) , THE COUNCIL ADOPTED , FOR A PERIOD OF THREE YEARS WITH EFFECT FROM 1 JANUARY 1978 , A PROGRAMME OF RESEARCH AND DEVELOPMENT FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY ON URANIUM EXPLORATION AND EXTRACTION ; WHEREAS , IN ITS DELIBERATIONS OF 20 DECEMBER 1979 , THE COUNCIL INVITED THE COMMISSION TO CONCENTRATE COMMUNITY RESEARCH PROGRAMMES ON SECTORS OF PRIORITY INTEREST , INCLUDING ENERGY AND RAW MATERIALS , AND TO RATIONALIZE THE STRUCTURES FOR THE PREPARATION , ADOPTION AND IMPLEMENTATION OF THESE PROGRAMMES ; WHEREAS THE COUNCIL TAKES NOTE OF THE INTENTION OF THE COMMISSION TO SUBMIT IN 1981 A PROPOSAL FOR A RESEARCH PROGRAMME IN THE SECTOR OF RAW MATERIALS ; WHEREAS IT IS APPROPRIATE IN THE MEANTIME TO CONTINUE WITH THE RESEARCH ACTIVITY ALREADY UNDERTAKEN AND TO ADAPT IT ACCORDING TO CHANGING NEEDS ; WHEREAS DECISION 78/264/EURATOM SHOULD BE AMENDED , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DECISION 78/264/EURATOM SHALL BE AMENDED AS FOLLOWS : 1 . ARTICLE 1 SHALL BE REPLACED BY THE FOLLOWING : " ARTICLE 1 A PROGRAMME OF RESEARCH AND DEVELOPMENT ON URANIUM EXPLORATION AND EXTRACTION AS SET OUT IN THE ANNEX SHALL BE ADOPTED FOR A PERIOD OF FIVE YEARS FROM 1 JANUARY 1978 . " 2 . ARTICLE 2 SHALL BE REPLACED BY THE FOLLOWING : " ARTICLE 2 THE UPPER LIMIT OF EXPENDITURE COMMITMENTS NECESSARY FOR THE IMPLEMENTATION OF THIS PROGRAMME SHALL BE 5,4 MILLION ECU AND THE MAXIMUM NUMBER OF STAFF SHALL BE THREE EMPLOYEES . " 3 . THE ANNEX SHALL BE REPLACED BY THE ANNEX TO THIS DECISION . DONE AT LUXEMBOURG , 28 APRIL 1981 . FOR THE COUNCIL THE PRESIDENT J . DE KONING ( 1 ) OPINION DELIVERED ON 10 APRIL 1981 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 2 ) OJ NO C 348 , 31 . 12 . 1980 , P . 12 . ( 3 ) OJ NO L 72 , 14 . 3 . 1978 , P . 12 . ANNEX PROGRAMME CONTENT 1 . RESEARCH AND DEVELOPMENT ON URANIUM EXPLORATION 1.1 . DISCOVERY OF URANIUM PROVINCES - URANIUM GEOLOGY AND METALLOGENY - GRANITIC AREAS - ACID VOLCANIC ROCKS - ALKALINE ROCKS - SEDIMENTARY BASINS 1.2 . EXPLORATION TECHNIQUES - GAMMA SPECTROMETRY - REMOTE SENSING - GEOCHEMICAL PROSPECTING TECHNIQUES - ROCK GEOCHEMISTRY - BIOGEOCHEMISTRY - GAS GEOCHEMISTRY - LEAD ISOTOPE RATIOS - INDIRECT GEOPHYSICAL METHODS - MICROTECTONICS 1.3 . TRANSPORTATION AND DEPOSITION OF URANIUM - FLUID INCLUSIONS - TRANSPORTATION AND DEPOSITION OF URANIUM IN THE HYDROGEOCHEMICAL ENVIRONMENT - RADIOACTIVE DISEQUILIBRIUM 1.4 . BORE-HOLE LOGGING - DIRECT MEASUREMENT OF URANIUM IN SITU - OTHER INSTRUMENTS FOR IN SITU MEASUREMENTS 2 . RESEARCH AND DEVELOPMENT IN URANIUM EXTRACTION AND RECOVERY 2.1 . RECOVERY OF URANIUM FROM PHOSPHORIC ACID LIQUORS 2.2 . RECOVERY OF URANIUM FROM PHOSPHATIC ROCKS 2.3 . EXTRACTION OF URANIUM FROM THE WASTE OF PHOSPHATE ROCK TREATMENT 2.4 . RECOVERY OF URANIUM BY DUMP , HEAP , OR IN SITU LEACHING BY CHEMICAL AND/OR BACTERIAL MEANS 2.5 . HIGH TEMPERATURE , HIGH PRESSURE LEACHING 2.6 . EXTRACTION OF URANIUM AND OTHER VALUES FROM CALCINES AND OTHER LOW GRADE SOURCES 2.7 . OTHER TECHNICAL ASPECTS RELATED TO THE URANIUM MINING INDUSTRY